Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The preliminary amendment, filed 11/20/2020, that cancelled claims 5-6, 14-16 and 25-26, is acknowledged.  Claims 1-4, 7-13, 17-24, and 27 are pending.  
Election/Restrictions
Applicant’s election without traverse of Group I, a method of modulating transcription of CREB in a cell, and Compound A, (N-(4-cyanophenyul)-3-hydroxy-2-naphthamide), 
    PNG
    media_image1.png
    109
    224
    media_image1.png
    Greyscale
 , as a species of formula (I), in the reply filed on 2/16/2022, is acknowledged.
Claims 4, 7, 8, 10, 17-24 and 27 are withdrawn from consideration as being directed to non-elected subject matter.  
Claims 1-3, 9 and 11-13 are examined on the merits herein.
In view of compact prosecution, the Examiner has made the following observations about non-elected claim 10 in view of the species election.
-Claim 10 improperly recites “wherein the inhibitor is a compound of Table 1 or 2.”. Applicant is reminded that where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. MPEP 2173.05(s). 
Priority
	The instant application is a 371 of PCT/US2017/021959, filed 3/10/2017, which claims priority to provisional application 62/307,119, filed 3/11/2016.
Information Disclosure Statement
The information disclosure statements (IDS) dated 12/10/2018 and 11/4/2019, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, is has been placed in the application file and the information therein has been considered as to the merits, except where noted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Masangkay (IDS, 11/4/2019).


    PNG
    media_image2.png
    91
    160
    media_image2.png
    Greyscale
, as inhibiting the CREB:CBP complex (pgs. 9-10).  The in vivo effects of XX-650-23 using xenograft NOD-SCID IL-2Rgamma null mouse models have been tested (pg. 11).  Mice were treated daily with the drug XX-650-23 (pg. 11).  The results demonstrated significant inhibition of tumor growth when the drug treatment started on the day of injection of cells (pg. 11).  
Bone marrow samples from normal, acute myeloid leukemia (AML), or relapsed AML patients were treated with XX-650-23.  The study showed that XX-650-23 disrupts the CREB:CPB complex and potentially inhibits the expression of genes involved in cell proliferation, differentiation and survival (pg. 60).  XX-650-23 binds to CBP and disrupts the CREB:CBP complex, leading to a decrease in cell proliferation and apoptosis (pgs. 62 and 65).  Treatment of AML cells with high concentrations of XX-650-23 induced cell death (pg. 65).  
	XX-650-23, 
    PNG
    media_image2.png
    91
    160
    media_image2.png
    Greyscale
, meets the limitations of instant formula (I) when R3, R5, R9, R11 and R12 are H, R6 and R7 form a fused aryl, and R10 is the electron withdrawing group CN, and further meets the limitations of instant formula (II), (V),  and (XXI).
	While Masangkay does not explicitly describe XX-650-23 as a CREB transcription inhibitor, Masangkay teaches this compound of formula (I) for the same purpose as that of the instant application, treating cancer and AML, in particular.  Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the .

	

Claims 1-3,9, and 12-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent No. 8,653,086 to Xiao (PTO-892).
Xiao teaches naphthamides of formula I, 
    PNG
    media_image3.png
    123
    218
    media_image3.png
    Greyscale
, as anticancer agents (abstract).  These compounds are useful as therapeutic agents for treating or inhibiting cancers or other neoplasms.  
Leukemia is taught as a cancer treated by these compounds (Col. 4, lines 9-20).  
Compounds of formula I are taught as inhibitors of CREB-mediated gene transcription (Col. 10, line 26-Col. 11, line 11).  These compounds are particularly useful for inhibiting CREB-mediated cancers, neoplasms or diseases, which depend on CREB’s transcription activity for survival (Col. 19, lines 4-18).  
	Exemplified as a compounds of formula (I) is Naphthol AS-E:

    PNG
    media_image4.png
    111
    252
    media_image4.png
    Greyscale
, which meets the limitations of instant formula I when R3, R5, R9, R11 and R12 are H, R6 and R7 form a fused aryl, and R10 is the halogen Cl, and further meets the limitations of instant formula (II), (VII),  and (XXI)

    PNG
    media_image5.png
    111
    252
    media_image5.png
    Greyscale
 .  These compounds displayed inhibitory potency against CREB-mediated gene transcription in HEK 293 cells (Col. 45, lines 10-56).  
Naphthol AS-E is exemplified as exhibiting selective cytotoxicity for transformed cancer cells (Col. 45, line 57-Col. 46, line 24).  The selective toxicity suggest that the transformed cancer cells might be addicted to CREB-mediated gene transcription for survival.  This notion was also supported from CREB expression studies in clinical patient samples with acute lymphoid leukemia, where CREB expression was elevated at diagnosis and decreased to undetectable level at remission, but then regained expression at relapse (Col. 46, lines 17-24).
Xiao ‘086 further teaches that the methods can be practiced in vivo in a subject in need of treatment, by administering to the subject a therapeutically effective amount of a compound of formula (I) (Col. 4, lines 5-9).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        


/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622